Title: To James Madison from Thomas Bulkeley, 10 June 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


10 June 1801, Lisbon. Reports that presence in Lisbon of ten thousand Gallican laborers requiring protection creates local crisis. News from the frontiers is suppressed. The British have granted Portugal a subsidy of £300,000, and a fleet is now fitting out at Cádiz.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; cover marked private; in a clerk’s hand, signed by Bulkeley; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

